By Judge Robert G. O’Hara, Jr.
The Defendant has submitted to the Court a pre-trial Motion in Limine. The motion seeks to restrict the Plaintiff from introducing the face value of his medical bills, limiting the Plaintiff’s proof to the medical charges actually paid by the insurance carrier.
Upon review of Virginia case law and the materials submitted by counsel, the Court has determined that no clear precedent exists in regard to this issue. The Supreme Court of Virginia has not yet ruled on this controversy, and the Circuit Court rulings are split.
It is the opinion of this Court that the Plaintiff may offer evidence of the full amount of his medical bills. This decision aligns with at least ten other Circuit Court rulings since November 1998. Lockhart v. Sethi, VLW 099-8-110; Kelly v. Thomasson, 48 Va. Cir. 100 (1999); Novish v. Riley, VLW 099-8-114; and others. See also Hill v. Tuttle, 45 Va. Cir. 296 (1998), and Smith v. Jernigan, 42 Va. Cir. 395 (1997). If the Defendant’s motion were granted, it would lead to the introduction and consideration of collateral matters, such as the inner workings and financial arrangements between healthcare providers and insurance companies. The business/industry practices between healthcare providers and insurance companies concerning the discounting of bills is not for this forum.
The Code of Virginia, §§ 8.01-413 and 8.01-413.01, clearly state that any hospital’s, physician’s, or other health care provider’s records or papers are admissible as evidence and that the authenticity of such bills is rebuttably presumed.
*385For lhe reasons set forth above, the Defendant’s Motion in Limine is denied.